Citation Nr: 1609993	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-30 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979 and from May 1982 to December 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  It was remanded in July 2011 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the AOJ for additional development.

The Board previously remanded the claim for a TDIU rating July 2011.  The remand instructed the AOJ to "[s]ubmit to the Director, Compensation and Pension Service, the matter of whether a TDIU is warranted on an extraschedular basis."  As this order has not been accomplished, a remand is necessary to ensure compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the record shows that there is no recent opinion which specifically addresses the combined functional impact of the Veteran's service-connected disabilities.  Although the ultimate determination of TDIU is an adjudicative question for the Board, such an opinion would be particularly helpful as the Veteran also has non-service-connected disabilities which may affect his employability.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Further, review of the claims file also shows that the Veteran has been awarded disability benefits from the Social Security Administration (SSA).  The record does not reflect that records pertaining to the SSA claim have been sought.  Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Finally, since the claims file is being returned it should be updated to include all outstanding VA and private treatment records (VA records are constructively of record).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  The AOJ should request from the SSA any records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.

3.  After completion of the foregoing, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment.  Specifically, the examiner is asked to comment on the Veteran's ability to function in an occupational environment and to describe the functional limitations imposed by his service-connected disabilities (sacro-iliac joint dysfunction with degenerative arthritis, residuals of left shoulder subluxation with mild degenerative arthritis, tinnitus, peripheral neuropathy of both lower extremities and bilateral hearing loss) on his ability to obtain and retain employment. 

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  The examination report should specifically reflect consideration of the opinions in support of the Veteran's claim.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis. This submission must include a full statement as to the Veteran's service connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on whether a TDIU should be awarded on an extraschedular basis

5.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

